DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, see Remarks, filed 27 May 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of 27 November 2020 has been withdrawn. 
Applicant’s arguments with respect to claim(s) claims 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0220674 A1 to Anderson et al. (Anderson) in view of US 6,017,337 to Pira (Pira).
Regarding claims 11, 12, 15-17, Anderson teaches a cooling device (Fig. 1A) for removing heat from subcutaneous lipid-rich cells of a subject having skin (see entire document), the cooling device comprising a housing body (Fig. 1A), a surface configured to face the subject’s skin (Fig. 1A), and a cooling element (110) positioned within the housing body, wherein the cooling element is configured to reduce a temperature of the subcutaneous lipid-rich cells in the region between -20 degrees C and 5 degrees C (see entire document) according to a predetermined time-varying temperature profile ([0060]), the cooling element including a thermoelectric cooler (110 and [0078]), an interface member (115) that may include a conductive plate ([0080]) and having one or more heat exchanging surfaces (Fig. 1A) and extends across an opening of the housing body (Fig. 1A) and a sensing element (120) proximate to the interface member (Fig. 1A), wherein the cooling element is attached to the body (Fig. 1A) such that the one or more heat exchanging surfaces of the interface member form at least a temperature controlled portion of the surface configured to face the subject’s skin (Fig. 1 A) and the thermoelectric cooler is within the body (Fig. 1A), a processing unit (105) programmed to cause the cooling elements to operate to cool the subcutaneous lipid-rich cells of the subject to a sufficiently low temperature so as to selectively disrupt the subcutaneous lipid-rich cells ([0076-0077]) and wherein the cooling device is configured to reduce a temperature of a target region such that the subcutaneous lipid-rich cells in the target region are reduced while non-lipid rich cells proximate to the one or more 
However, Pira does not disclose that the heat exchanger unit is separate from the housing body.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have separated the heat exchanger unit from the housing body, since it has been held that constructing a formerly integral structure in various elements involves only routing skill in the art.  
Regarding claim 13, Anderson in view of Pira teaches the device of claim 12, as well as Pira teaching a cover (50) but not the cover containing an o-ring.  While Pira teaches sealing the cover (50) by gluing, it is asserted that it would have been obvious to one having ordinary skill in the art to seal the cover by any known means as an obvious matter of engineering design choice.
Regarding claim 14, Anderson in view of Pira teaches the device of claim 13 as well as Pira teaching wherein the internal fluid chamber is serpentine shaped (Fig. 1 as cooling ribs 38 form a serpentine fluid flow channel).  it would have been obvious to one having ordinary skill in the art at the time of the invention to have included a fluid chamber of Pira with the thermoelectric element of Anderson as taught by Pira so as to enable the dissipation of heat generated at the hot side of the Peltier module (Col. 3, lines 29-36) and to achieve the highest efficiency (Col. 15, lines 13-21).
Regarding claim 18, Anderson in view of Pira teaches the device of claim 17 as well as Anderson teaching wherein the predetermined time-varying temperature profile comprises changing the temperature to be above about 30 degrees C and then lowering the temperature to about 0 degrees C ([0060]).

Regarding claim 21, Anderson teaches a method for removing heat from subcutaneous lipid-rich cells of a subject having skin (see entire document), the method comprising applying a device to a subject’s skin (see entire document), the device comprising a body (Fig. 1A/2A/3A/3B), having a first surface and a second surface (Fig. 1A/2A/3A/3B) wherein the first surface is configured to face the subject’s skin (Fig. 1A/2A/3A/3B), and a cooling element (107), the cooling element having a thermoelectric cooler (110 and [0078]), an interface member (115) that may include a conductive plate ([0080]) and having one or more heat exchanging surfaces (Fig. 1A/2A/3A/3B) and a sensing element (120 and [0092]) proximate to the interface member (Fig. 1A/2A/3A/3B and [0092]), wherein the cooling element is attached to the body (Fig. 1A/2A/3A/3B) such that the one or more heat exchanging surfaces of the interface member form at least a temperature controlled portion of the surface configured to face the subject’s skin (Fig. 1A/2A/3A/3B) and the thermoelectric cooler is within the body (Fig. 1A/2A/3A/3B), and wherein the cooling device is configured to reduce a temperature of a target region such that the subcutaneous lipid-rich cells in the target region are reduced while non-lipid rich cells proximate to the one or more heat exchanging 
While the heat exchanger unit of Pira is surrounded by the body (Fig. 1), Pira does not disclose that the heat exchanger unit is separate from the housing body.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have separated the heat exchanger unit from the housing body, since it has been held that constructing a formerly integral structure in various elements involves only routing skill in the art.
Regarding claim 22, Anderson in view of Pira teaches the method of claim 21 as well as moving the cooling element to conform to the subject’s body (Fig. 2A).
Regarding claim 23, Anderson in view of Pira teaches the method of claim 21 as well as wherein the second surface surrounds the interface member (Fig. 3A/3B).
Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794